Citation Nr: 1545026	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-48 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine or neck condition.

2.  Entitlement to service connection for a thoracolumbar spine or back condition.

3.  Entitlement to service connection for a bilateral eye disorder, including diplopia (double vision).

4.  Entitlement to service connection for irritable bowel syndrome and GERD.

5.  Entitlement to service connection for a prostate condition with incontinence.

6.  Entitlement to service connection for recurring skin lesions and sores.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for insomnia.

9.  Entitlement to service connection for anxiety and depression.
10.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to May 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD), including as due to sexual assault, has been raised by the record in a July 2015 document, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a September 2015 written statement, the Veteran's representative indicated the Veteran was unable to attend his scheduled travel Board hearing that same month due to a severe migraine headache.  The representative requested the Veteran be rescheduled for the January 2016 travel Board docket.  In a written statement that same month the AOJ indicated his hearing had been so rescheduled.  Accordingly, this case is remanded so the rescheduled hearing may be provided in January 2016.

Accordingly, the case is REMANDED for the following action:

	Provide the Veteran with his rescheduled hearing at the local RO in January 2016.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

